Citation Nr: 1138898	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  01-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, including for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for testicular cancer, its recurrence, or its metastases.

3.  Entitlement to accrued benefits for posttraumatic stress disorder, testicular cancer, and lung cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The deceased Veteran had active service from February 1970 to February 1974.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from November 1999 and September 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2003, the Veteran testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

Notably, this claim was previously denied by the Board in December 2006, but the appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, in an April 2009 Order, the Court vacated and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  

The appellant has also raised a claim for an earlier effective date for an award of special monthly pension benefits based on aid and attendance for a non-service-connected pension (for accrued benefits purposes).  The RO has not yet adjudicated this claim, and the Board REFERS it to the RO for adjudication in the first instance, as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this case must again be remanded for further development in order to ensure compliance with previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In April 2010, the Board remanded the appellant's claims to the AMC to provide her with proper VCAA notice under the Veterans Claims Assistance Act of 2000 (VCAA) and relevant case law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The AMC sent the appellant VCAA notice letters, but both the May and July 2010 letters were confusing and misleading.  For example, the July 2010 VCAA notice letter said both that the Veteran established service connection for right testicular seminoma with metastasis and that service connection for testicular cancer was denied.  The letter also merely stated that service connection for posttraumatic stress disorder was denied because "we did not have evidence" without explaining what evidence was missing.  The letter also stated that the appellant's claim of entitlement to service connection for the cause of the Veteran's death was not well grounded, which is not the proper standard for service connection claims.  The AMC also mixed the standards for accrued benefits and service connection for the cause of the Veteran's death.  The VCAA notice provided by the AMC is thus insufficient on each of the claims currently on appeal.  The Board must ensure adequate VCAA notice.  See Stegall.  Therefore, on remand, the AMC should send the appellant proper VCAA notice as required by the Board's February 2010 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the appellant's original claim of entitlement to service connection for the cause of the Veteran's death.  The VCAA notice should inform the appellant of what the evidence must show to establish entitlement to service connection for the cause of the Veteran's death, describe the types of evidence that the appellant should submit in support of her claim, explain what evidence VA would obtain and make reasonable efforts to obtain on her behalf in support of the claim, and describe the elements of degree of disability and effective date.  

2.	Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the appellant's original claim of entitlement to compensation under 38 U.S.C. § 1151.  The VCAA notice should inform the appellant of what the evidence must show to establish entitlement to benefits under § 1151, describe the types of evidence that the appellant should submit in support of her claim, explain what evidence VA would obtain and make reasonable efforts to obtain on her behalf in support of the claim, and describe the elements of degree of disability and effective date.  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.
	  
3.	Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for her claims for accrued benefits.  The VCAA notice should advise the appellant of what evidence and information is necessary to reopen the Veteran's claims for PTSD and testicular cancer and what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denials of the claims for PTSD and testicular cancer as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), including what constitutes new and material evidence.  The AMC should provide the appellant with the grounds for the original denial of the PTSD claim in October 1983 and the grounds of the original denial of testicular cancer claim in February 1997.  The appellant should be informed that no additional evidence received after the Veteran's death may be considered for accrued benefits claims.  See 38 C.F.R. § 3.1000(a) (2011).  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

4.	Upon completion of the foregoing, the RO/AMC should readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the RO/AMC should provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


